On Petition for Rehearing
PER CURIAM.
The petition for rehearing filed in this cause has been duly considered by the Court and, upon such consideration, is here*780By denied. The Court sua sponte amends the opinion by adding to Footnote #1 the following:
“The Legislature has provided a method of surrendering the franchise of any incorporated city or town. See Section 165.26, Florida Statutes, F.S.A. This latter statute has been upheld by this Court. Olds v. State (1931) 101 Fla. 218, 133 So. 641.”
, DREW, C. J., and THOMAS, THORN-AL, O’CONNELL, CALDWELL and ERWIN, JJ., concur.
ROBERTS, J., dissents.